Order entered August 11, 2020




                                    In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                             No. 05-20-00185-CR
                             No. 05-20-00186-CR

                DANIEL ARTURO CONTRERAS, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee

              On Appeal from the Criminal District Court No. 1
                           Dallas County, Texas
             Trial Court Cause No. F16-75561-H & F18-76586-H

                                   ORDER

      Before the Court is appellant’s August 10, 2020 second motion for extension

of time to file his brief. We GRANT the motion and ORDER appellant’s brief due

by August 31, 2020.


                                            /s/   BILL PEDERSEN, III
                                                  JUSTICE